 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Regional Director of the Second Region,shall, after being duly signed bythe Respondent,be posted immediately upon receipt thereof,and be maintainedfor a period of 60 consecutive days thereafter,in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by anyother material.(e)Notify the Regional Director for the Second Region,inwriting,within 20days from the receipt of the Trial Examiner's Intermediate Report,what steps theRespondent has taken to comply therewith.I°19 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the Second Region, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of . the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in District 50, United Mine Workersof America, Local 13908,by discharging or discriminating in regard to theirhire and tenure of employment or any term or condition of employment ofany of our employees.WE WILL NOT close our plant or threaten to close itin reprisal for ouremployees'concerted action to obtain the reinstatement of John Fitzgerald orany other employee or applicant for employment.WE WILL NOT advise our employees that the aforementioned union will dothem no good.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of the right of self-organization, to form labororganizations,to join or assist the above-named Union,or any other labororganization,to bargain collectively through representatives of their ownchoosing,and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection as guaranteed in Section 7of the Act,or to refrain from any and all such activities,except as authorizedin Section 8(a) (3) of the Act.WE WILL offer John Fitzgerald reinstatement to his former or equivalent job.WE WILL make whole John Fitzgerald and those employees whom we lockedout on Friday,August 4, 1961.All our employees are free to become or remain,or to refrain from becoming orremaining,members in good standing of District 50, United Mine Workers ofAmerica,Local 13908.SEABOARD DIECASTINO CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 745FifthAvenue,New York,New York,Telephone Number Plaza 1-5500, if theyhave any question concerning this notice or compliance with its provisions.Gulf Oil Corporation and Warren Petroleum CorporationandInternational Union of Operating Engineers,AFL-CIO, Local826.CasesNos. 16-RC-3063 and 16-RC-3064. June 7, 196 9DECISION AND DIRECTION OF ELECTIONSUpon separatepetitionsduly filed underSection 9(c) of the Na-tional LaborRelations Act, a consolidated hearing washeld before137 NLRB No. 62. GULF OIL CORP. AND WARREN PETROLEUMCORP.545Thomas P. Sheridan, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Leedom].Upon the entire record in this case, the Board finds :1.Gulf Oil Corporation, hereinafter called Gulf, and Warren Pe-troleum Corporation, hereinafter called Warren, are engaged in com-merce within the meaning of the Act.2. International Union of Operating Engineers, AFL-CIO, Local826, hereinafter called Local 826, claims to represent certain employeesof Gulf and of Warren.3.Petitioner seeks to represent separate units of employees at Gulfand Warren which have previously been represented by Local 715,International Union of Operating Engineers, AFL-CIO. Gulf con-tends that an existing collective-bargaining contract with Local 715which will not expire until March 1, 1963, is a bar as to the electionsought among its employees.Warren does not claim that its bargain-ing contract with Local 715, which has a June 15, 1962, anniversarydate, is a bar to an election, but urges that no election be held amongits employees inasmuch as its unit is the smaller of two units repre-sented by Local 715. In answer to the bar contention Petitioner as-serts that Local 715 is defunct.During recent years Petitioner's International Union has urgedsmall locals to merge into larger locals.Pursuant to this urging, themembers of Local 715 in a secret ballot election voted to merge withthe Petitioner, Local 826.Thereafter, Local 715 transferred all itsrecords and assets to Local 826 and surrendered its charter to the In-ternational,which canceled it.However, the members of mergedLocal 715 have elected a committee to represent them on Local 826'sexecutive board and to administer its contracts.Following the mer-ger, the Employers refused to recognize Local 826 in place of Local715.Normal relations with the Employers continued only because theunion committees represented themselves as being Local 715.Duescollected by the Employers on checkoff authorizations are made pay-able to Local 715 and are so endorsed and cashed before the money istransferred to Local 826.We find that Local 715 has ceased to exist and that the Employer'srefusal to accept this fact does not breathe life into it.' In view of'Petitioner's motions for reconsideration of our decision denying Petitioner's motionto amend the certification inGulf Oil Corporation,135 NLRB 184, and to allowan amend-ment inWarren Petroleum Corp ,Case No. 33-RC-336, which amendment was subse-quently denied in an unreported decision, are denied for the reasons stated in thosedecisions.2Pepsi Cola Bottling Company of Chattanooga, Inc,132 NLRB 1441.649856-63-vol. 137-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis defunctness of Local 715, we find that the existing bargaining con-tract between that organization and Gulf is not a bar to a presentdetermination of representatives.As we have noted above, Warren'scontract is not a bar in any event.We find that questions affecting commerce exist concerning the rep-resentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees of Gulf Oil Corporation and WarrenPetroleum Corporation constitute separate units appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act :(a)All employees of Gulf Oil Corporation in the McElroy pooland in the area known as "Sand IIills Pool," but excluding all clerical,administrative, technical, and plant patrol employees and supervisorsas defined in the Act.(b)All production and maintenance employees of the Warren Pe-troleum CorporationWaddell Gasoline Plant located near Crane,Texas, but excluding all office and clerical employees, professionalemployees, technical employees, guards, and supervisors as defined inthe Act.[Text of Direction of Elections omitted from publication.]Sea-Land Service,Inc.'andInsular Labor Organization (ILO)of Ponce, Independent,Petitioner.Case No. 24-IBC-1773. June8, 1962DECISION AND DIRECTION OF ELECTIONOn September 14, 1961,2 the Petitioner duly filed the instant peti-tion under Section 9(c) of the National Labor Relations Act seekingto represent a unit comprised of the Employer's stevedoring employeesat the port of Ponce, Puerto Rico.3 The Regional Director for theTwenty-fourth Region administratively dismissed this petition onSeptember 15 "inasmuch as the unit of employees for which the Peti-tioner seeks to act as representative is inappropriate for the purposesof collective bargaining."Thereafter, the Petitioner, in accordancewith Section 102.71 of the Board's Rules and Regulations, as amended,The Employer's name appears as amended at the hearingHereafter, the Employerwill be referred to as Sea-LandUnless otherwise indicated,all dates will refer to 1961The unit requested by the Petitioner includes all stevedores and employees engagedin loading and unloadingvessels,including truckdrivers,motor operators,checkers, gate-men, hatch tenders, mechanics,and mechanic-helpers,but excluding watchmen and super-visors as defined in the Act137 NLRB No. 65.